Citation Nr: 0526001	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an effective date earlier than June 3, 2003, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
filed on June 3, 2003.

2.  In September 2003, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective June 3, 
2003, the date of the veteran's claim.

3.  There is no allegation or evidence of any communication 
filed with the RO prior to June 3, 2003 that can reasonably 
be construed as a formal or informal claim of entitlement to 
VA compensation benefits based on PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to June 3, 2003, for 
grant of service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a September 2003, rating action, the RO awarded the 
veteran service connection for PTSD, effective from June 3, 
2003.  A timely notice of disagreement (NOD) to the effective 
date was received, and this appeal ensued.  

In Huston v. Principi, 17 Vet.App. 195 (2003), United States 
Court of Appeals for Veterans Claims found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2004).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Law and Regulations 

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Factual Background

The basic facts in this case are not in dispute.  The veteran 
filed an original claim for service connection for PTSD on 
June 3, 2003.  

The medical evidence of record shows that in January 2003 the 
veteran sought psychiatric evaluation from VA for increasing 
irritability and problems with anger control.  PTSD was 
subsequently diagnosed on VA examination in September 2003.

By rating action in September 2003, service connection was 
established for PTSD, rated as 50 percent disabling, 
effective from June 3, 2003, the date of receipt of claim.  

Analysis

Service connection was ultimately granted based on the 
veteran's specific request for service connection for PTSD 
received on June 3, 2003.  The Board has reviewed the 
evidence to determine whether a claim, formal or informal, 
exists before June 3, 2003 (the date of the veteran's 
application).  The Board notes that the veteran does not 
allege that he filed a claim for service connection between 
his April 1969 release from active duty and June 3, 2003.  

The record shows that the first and only claim for VA 
benefits based on PTSD was the one date-stamped as received 
at the RO on June 3, 2003.  With regard to this finding, the 
Board notes that the claims file does not include any 
communication of record dated prior to June 3, 2003, that may 
reasonably be construed as an informal claim for this 
benefit.  38 C.F.R. § 3.155(a).  Accordingly, the earliest 
date that may be assigned for service connection for this 
disorder is the date he filed his claim, June 3, 2003, since 
the date the veteran filed his claim was more than one year 
after service separation.

The Board acknowledges the veteran's contention that his 
service-connected PTSD should date back to January 2003.  He 
contends that he was first treated for symptoms at that time, 
which would eventually be diagnosed as PTSD.  However, there 
is no provision in the law for awarding an earlier effective 
date based on the veteran's apparent assertion that the 
disability existed before he filed the claim.  Specifically, 
"the mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the veteran" to 
seek service connection for a condition.  Brannon v. West,12 
Vet. App. 32, 135 (1998).  The Court has emphasized this 
point:  "The effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection [between a claimed 
disorder and a service-connected disorder] but on the date 
that the application upon which service connection was 
actually awarded was filed with VA.  Furthermore, because the 
veteran had not been granted service connection for PTSD, the 
mere receipt of medical records cannot be construed as an 
informal claim."  Lalonde v. West, 12 Vet. App. 377, 382 
(1992).  

Accordingly, pursuant to the governing legal authority, the 
earliest date that may be assigned for service connection for 
this disorder is the date the veteran filed his claim, June 
3, 2003, more than one year after his separation from 
service.  See  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.


ORDER

An effective date prior to June 3, 2003, for the grant of 
service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


